Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 5/3/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qureshi et al. (US 10,007,509)

With respect to Claims 1, 19 and 20,  Qureshi et al. disclose a method performed by one or more computers, the method comprising: 
providing, by the one or more computers, data for a user interface, the user interface comprising one or more user interface elements for initiating creation of a new container-based server environment (i.e.  Container 410 is Instantiated.  the container instance is created. col. 11, lines 15-45. Fig. 4); 
receiving, by the one or more computers, data indicating user interaction with the one or more user interface elements (fig. 5 and 8); 
in response to receiving the data indicating user interaction with the one or more user interface elements, creating, by the one or more computers, a new container-based server environment (i.e.  the container instance is created. col. 11, lines 30-45) comprising multiple different containers hosted by a remote cluster of processing nodes (col. 21, lines 13-33), the multiple different containers being configured to provide different services (col. 2, lines 55- col. 3, lines 12) that interoperate with each other (col. 2, lines 55- col. 3, lines 12); and 
providing, by the one or more computers, access to the new container-based server environment (col. 2, lines 55- col. 3, lines 12).
With respect to Claim 2, Qureshi et al. disclose a method of claim 1, wherein the new container-based server environment is generated based on a predetermined set of configuration information without receiving any user-specified operating parameters for the new container-based server environment (i.e. The containers may be virtual machine instances configured to support containerization. (col. 2, lines 55- col. 3, lines 12).

With respect to Claim 3, Qureshi et al. disclose a method of claim 1, wherein the one or more user interface elements are a single user interface element, wherein interaction with the single user interface element causes the one or more computers to initiate creation of the multiple different containers of the new server environment without further interaction from the user (i.e.  the container instance is created. col. 11, lines 30-45).
With respect to Claim 4, Qureshi et al. disclose a method of claim 1, comprising: 
in response to receiving data indicating interaction with the one or more user interface elements, presenting a prompt having a control for receiving user input specifying an identifier for the new container-based server environment (i.e. container agent 422 may notify the management agent 424 that the container 410 is available. col. 11, lines 15-45. Fig. 4); and 
receiving, through the prompt, an identifier for the new container-based server environment (col. 11, lines 15-45. Fig. 4); 
wherein the new container-based server environment is created in response to receiving the identifier for the new container-based server environment (col. 11, lines 15-45. Fig. 4).
With respect to Claim 5, Qureshi et al. disclose a method of claim 1, wherein providing access to the new container-based server environment comprises: 
indicating the new container-based server environment on a management interface and providing one or more tools to adjust configuration of the new container-based server environment (col. 11, lines 15-45. Fig. 4); 
or operating the new container-based server environment to receive and respond to requests from one or more client devices (col. 11, lines 15-45. Fig. 4).
With respect to Claim 6, Qureshi et al. disclose a method of claim 1, wherein creating the new container-based server environment comprises:
accessing stored configuration data that (i) specifies a predetermined set of software images (col. 4, lines 12-26) in a repository to use in generating new container-based server environments (col. 4, lines 12-26. And  i.e. page image information. Col. 19, lines 20-50) and 
(ii) indicates operations to initialize the containers generated using the predetermined set of software images (col. 4, lines 12-26)  (Col. 19, lines 20-50).
With respect to Claim 7, Qureshi et al. disclose a method of claim 6, wherein creating the new container-based server environment comprises: 
retrieving, from the repository, each of the software images in the predetermined set of software images; generating a container on the cluster for each of the predetermined set of software images( col. 14, lines 41-50); and 
performing the operations indicated by the stored configuration data to initialize the containers, wherein the operations configure the containers to communicate with each other through an application programming interface ((forwarding requests to the update container, Col. 15, lines 21-25) .
With respect to Claim 8, Qureshi et al. disclose a method of claim 1, wherein creating the new container-based server environment comprises: 
accessing a data set indicating characteristics of an installed instance of a software application; and 
configuring the multiple different containers to replicate (copied. col. 9, lines 41- col. 10, line 30) the characteristics of the installed instance of the software application (col. 2, lines 55- col. 3, lines 12).
With respect to Claim 9, Qureshi et al. disclose a method of claim 8, wherein the data set comprises metadata, one or more data cubes, and/or one or more data caches (shared cache. col. 2, lines 30-53).
With respect to Claim 10, Qureshi et al. disclose a method of claim 8, wherein the data set is an archive or file system that indicates an application state of the application, and wherein configuring the multiple different containers comprises configuring the multiple different containers to have the same application state indicated by the archive or file system ( state information. Col. 7, lines 9-42).
With respect to Claim 11, Qureshi et al. disclose a method of claim 1, wherein creating the new container-based server environment comprises generating data structures configured to store state information for the multiple different containers in a manner that persists after the containers are stopped and unloaded. ( state information. Col. 7, lines 9-42).
With respect to Claim 12, Qureshi et al. disclose a method of claim 1, comprising receiving, using the one or more user interface elements, input to the user interface that indicates 
(i) a cluster of processing nodes (cluster. col. 5, lines 16-46), 
(ii) credential information for accessing the cluster, and (access rights information. col. 19, lines 20-59)
iii) a data source indicating a previous installation of one or more software packages (a version of an application. Col. 4, lines 13-26); 
wherein creating the new container-based server environment comprises: running one or more executable or interpretable scripts (col. 20, lines 57-67); 
retrieving software images for the containers (Col 18, lines 37-41; 
loading the containers based on the software images (col. 14, lines 36-50); 
extracting data files of the one or more software packages from the data source (Col. 4, lines 13-26); 
distributing copies of the extracted data files among the containers (col. 3, lines 15-33); and 
altering configuration information for the containers based on the extracted data files (col. 3, lines 15-33).
With respect to Claim 13, Qureshi et al. disclose a method of claim 1, wherein the cluster is a cluster of processing nodes of a remote cloud-computing-based server system operated by a third party (col. 21, lines 13-34).
With respect to Claim 14, Qureshi et al. disclose a method of claim 1, wherein the multiple different containers each implement a customized application programming interface layer for communicating among the containers. (col. 18, lines 43-67).
With respect to Claim 15, Qureshi et al. disclose a method of claim 1, wherein the cluster provides a first management application programming interface (API) for control of the containers (col. 5, lines 18- 46); and 
wherein the multiple different containers each implement a second management API for control of the containers, the second management API enabling communication with each of the multiple different containers over a network from a management application on a client device separate from management functionality provided by the cluster. (col. 5, lines 18- 46).
With respect to Claim 16, Qureshi et al. disclose a method of claim 1, wherein the cluster is a Kubernetes cluster (i.e. cluster. col. 6 lines 10-32.).
With respect to Claim 17, Qureshi et al. disclose a method of claim 1, wherein the multiple different containers are configured to interoperate to provide online analytical processing (OLAP) capabilities to a plurality of remote client devices over a network (col. 23, lines 22-34).
With respect to Claim 18, Qureshi et al. disclose a method of claim 1, wherein the multiple different containers provide at least one of: 
multidimensional OLAP (MOLAP); relational OLAP (ROLAP); or hybrid OLAP that divides data between relational and specialized storage. (col. 23, lines 22-34).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153